Oo CO ~S DW Ww F&F WH WKH

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
29
30

Case 3:20-cv-05057-BHS Document 38 Filed 09/03/20 Page 1 of 3

The Honorable Judge Richard Settle

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
AT TACOMA

Jo Anna Lang, PR of the estate Dick
Lang, Wife and Husband, adoptive
parents of C.L., a minor child and
R.L., a minor child, Jo Anna Lang,
guardian ad litem, for C.L. and R.L.,
Plaintiffs,

Vv.
STATE OF WASHINGTON, DEPARTMENT
OF SOCIAL AND HEALTH SERVICES,
(DSHS) CHILD PROTECTIVE SERVICES,
(CPS), Kaytena Gonzalez, individually
and MARK AUSTIN GONZALEZ and as a
marital community, Pamela Williams,
individually, and Alan Robert Evans
individually and as a marital
community, Jennifer White and John
DOE White individually and asa
marital community, Laura Caruso,
John Doe Caruso, individually and as
a marital community; Sarah Coshow,
and JOHN DOE Coshow, individually

 

 

 

 

MOTION FOR MEDICAL STAY OF PROCEEDINGS- |

Case No.: 3:20-cv-05057

EMERGNCY MOTION FOR A MEDICAL
STAY OF PROCEEDINGS UNTIL

SEPTEMBER 30, 2020

NOTED FOR CONSIDERATION:
SEPTEMBER 11, 2020

Kevin L. Johnson, P.S

Attorney & Counselor at Law
1405 Harrison Ave NE, Suite 204
Olympia, Washington 98502)
(360) 753-3064

 
oO co “sD DN

10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
29
30

Case 3:20-cv-05057-BHS Document 38 Filed 09/03/20 Page 2 of 3

and as a marital community, Janelle
E. Redmond and JOHN DOE
Redmond, individually and as a
marital community, Larraine
Martinez, and JOHN DOE Martinez,
individually and as a marital
community, Beth A. Kutzera, and
JOHN DOE Kutzera, individually and
GLENN T. KUTZERA as a marital
community, J. Aaron Merino, and
JOHN DOE Merino; Jaimee Scheffler,
individually and JOHN DOE Scheffler
as a marital community,

And,

Office of the Attorney General, State
Agency, Danial Hsieh, AAG

And,

Vancouver Police Department,

And,

Cowlitz County Sheriffs Department,
And,

Eimiko Murlin and Jeff lan Murlin,
individually and as a marital
community, were foster parents of
C.L.

And,

Steve Vallembois, Jimmy Howard, Foster
Parents for R.L., Individually,

And,

 

 

 

 

MOTION FOR MEDICAL STAY OF PROCEEDINGS- 2

Kevin L, Johnson, P.S

Attommey & Counselor at Law
1405 Harrison Ave NE, Suite 204
Olympia, Washington 98507
(360) 753-3064

 
Oo ofo8F sD HA ww BP WwW Bw

WwW BN BN BS BO BR Bo ORD OBR ORD Om mmm ee
oO SO co “SO A Re We HN SF CO BO Oo HS ON OUD lULhULULYGUlUlULreElClU

Case 3:20-cv-05057-BHS Document 38 Filed 09/03/20 Page 3 of 3

Court Appointed Special Advocate,
CASA, its agent Kathy A. Shirilla,

And,

Kimberly Copeland, MD, Legacy
Salmon Creek Medical Center,

Defendants.

 

 

 

 

I. MOTION

COMES NOW the above-named Plaintiffs, by and through their attorney
of record, KEVIN L. JOHNSON, P.S., Attorney & Counselor at Law, after an
exhaustion of all procedures in Washington state, my Doctor recommended
that attend medical appointments at University California Los Angles (UCLA).

This Motion started out as a stipulated motion but many of the email
address for defendants came back non deliverable and some attorneys were on
furlough due to the Covid-19 pandemic.

Il. RELIEF REQUESTED
Plaintiffs counsel requests a stay responding to all defendants 12(b)(6)

motions until September 30, 2020 due to medical conditions.

DATED this 3 day of September 2020 (ul
:
Hk

KEVIN L. JOHNSON, WSBA #24784
Attorney for Plaintiffs

MOTION FOR MEDICAL STAY OF PROCEEDINGS- 3 Kevin L. Johnson, P.S
Attomey & Counselor at Law

1405 Harrison Ave NE, Suite 204

Olympia, Washington 98502

(360) 753-3064

 
